Citation Nr: 0912021	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for right hip disability.

Entitlement to service connection for heat syncope.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to 
December 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
right hip disability and heat syncope.  Jurisdiction over the 
case was subsequently transferred to the RO in Columbia, 
South Carolina.

Although the Veteran requested a Board hearing in Washington, 
D.C., he failed to report for the hearing when scheduled. To 
the Board's knowledge, the Veteran has offered no explanation 
as to why he was unable to appear, and he has since made no 
request for another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Right Hip Disability

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran claims that he has a right hip disability due to 
an injury he sustained during basic training.  Before 
discharge from the military, the Veteran was afforded a VA 
examination in September 2004 to determine the etiology of 
his hip disability.  The examiner diagnosed the Veteran with 
transient bursitis of the right hip.  Since the September 
2004 VA examination was conducted while the Veteran was in 
the military, there is no evidence of a current disability or 
medical evidence of a nexus between the in-service hip 
disability and any present condition.  A new VA examination 
is needed to determine if the Veteran has a current right hip 
disability and if it is related to service.

Heat Syncope

The Veteran claims occasional syncope is due to his military 
service.  Before discharge from the military, the Veteran was 
afforded a VA examination in September 2004.  The examiner 
found that there was insufficient evidence to justify a 
diagnosis of heat stress.  The examiner also noted that the 
medical board summary was not available to the examiner for 
his review.  The medical board summary and examination have 
subsequently been associated with the claims file. The 
Veteran's claims file should be returned to the September 
2004 examiner, if possible, to determine if the examiner's 
opinion that the Veteran does not have a current disability 
remains the same in light of the medical board summaries and 
examination.

Furthermore, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
Veteran with all required notice, to include notice 
concerning the effective-date element of the claims in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The Veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran. If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3. Then, the RO or the AMC should arrange 
for the Veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
current nature and etiology of any right 
hip disability. The examiner should 
review the claims folder and note such 
review in the examination report. The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that a 
current hip disability, if any, is 
etiologically related to the Veteran's 
military service service.  The examiner 
should provide a rationale for the 
opinion.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

4.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the current nature and etiology of any 
heat syncope. The examiner should review 
the claims folder, including the medical 
board summary and examination, and note 
such review in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
current heat syncope, if any, is 
etiologically related to the Veteran's 
military service.  The examiner should 
provide a rationale for the opinion.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.
5.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

